Endicott, J.
This case was properly submitted to the jury. The circumstances were peculiar. As the plaintiff approached the crossing, a freight train was passing; and after the last car had passed, she attempted to cross. She was driving with care and watching the road ; she heard no signal, received no warning that other cars were coming, and saw no flagman. At a point forty-six feet from the centre of the track, she could have seen up the track forty-six feet; at thirty feet from the crossing, she could have seen the track for a long distance. She did not look in that direction when she reached those points, and gave as a reason that she did not suppose that one train would follow so closely upon another. She was struck by some cars which had been purposely detached from the train that had passed, and which, without warning of their approach, followed the train over the crossing. Of the negligence of the defendant, upon her evi*541dence, there can be no question. Whether the plaintiff was in the exercise of that due care which persons of common prudence and intelligence would exercise when placed in a similar situation, and whether she was careless in failing to look up the track at the points near the crossing where it was visible, was a question for the jury to determine in the peculiar circumstances of the case. Wheelock v. Boston & Albany Railroad, 105 Mass. 203. Allyn v. Boston & Albany Railroad, Ib. 77. Chaffee v. Boston & Lowell Railroad, 104 Mass. 108. Exceptions overruled.